Citation Nr: 1452497	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  08-32 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability, prior to May 21, 2008.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to December 1986. 
This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in relevant part, granted entitlement to a TDIU, effective October 28, 2008. 

In a February 2012 decision, the Board granted an effective date of May 21, 2008, for the award of TDIU.  The Board also remanded the issue of entitlement to a TDIU prior to May 21, 2008, for further evidentiary development at that time, and again in September 2013.  Among other things, the Board directed that a competent medical opinion be obtained regarding the combined effects of the Veteran's service-connected disabilities on her employability prior to May 21, 2008, which was accomplished via a October 2013 and March 2014 VA medical opinions.  The Board also directed that the case be referred to VA's Director of Compensation and Pension Service for consideration of entitlement to a TDIU for the period from February 7, 2007 to May 21, 2008.  A memorandum was issued by the Director of the Compensation and Pension Service in September 2014.  All other development directed by the Board's remand in this case appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  Prior to May 21, 2008, the Veteran was service connected for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; and a right ankle disorder, evaluated as noncompensable (zero percent).  Service connection and these ratings had been in effect since February 7, 2007, and her overall combined rating was 50 percent.  

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran was unable to obtain and/or maintain substantially gainful employment due to her service-connected disabilities prior to May 21, 2008.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-connected disability prior to May 21, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The Board observes that this appeal is, in essence, for an earlier effective date for the assignment of a TDIU.  As such, it is a "downstream" issue from the assignment of the TDIU in this case.  In VAOPGCPREC 8-2003 (Dec. 22, 2003), the VA General Counsel held that in a "downstream" issue, such as here, 38 U.S.C.A. 
§ 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Further, the Veteran was sent correspondence in February and May 2009 which, in pertinent part, informed her of what was necessary to substantiate a TDIU claim, what information and evidence she must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine effective date(s).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate the current appellate claim and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of this case, and nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  She indicated that no hearing was desired in conjunction with this appeal.  Moreover, VA medical opinions were promulgated in April 2013, October 2013 and May 2014 which addressed the effect her service-connected disabilities had upon her employability prior to May 21, 2008.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon an accurate understanding of her medical history based upon review of her VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of these VA examiners, and the Veteran has not otherwise identified any prejudice therein.  


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran has already been found to be entitled to a TDIU from at least May 21, 2008.  The issue is whether she is entitled to an effective date for the assignment of her TDIU prior to that date.  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

The Board finds that the present TDIU claim originated from a disagreement with the initial ratings assigned for PTSD and a right ankle disorder following the establishment of service connection.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board will construe the February 7, 2007, effective date of service connection for these disabilities as the date of claim.  Accordingly, the Board must determine whether the Veteran was entitled to a TDIU for the period from February 7, 2007, to May 21, 2008.

Prior to May 21, 2008, the Veteran was service connected for PTSD, evaluated as 50 percent disabling; and a right ankle disorder, evaluated as noncompensable (zero percent).  Both of these ratings had been in effect since the February 7, 2007, establishment of service connection.  As such, her overall combined rating for this period was 50 percent.  See 38 C.F.R. § 4.25.  Therefore, she does not satisfy the criteria for consideration of a TDIU on a schedular basis for this period.  38 C.F.R. §§ 3.340, 4.16(a).  Therefore, she is only entitled to consideration of a TDIU on an extraschedular basis. 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356  (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The record reflects the Veteran has been unemployed since 2006.  However, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose, supra.

The Board observes that VA medical opinions promulgated in April 2013 concluded, in essence, that neither the service-connected PTSD nor the right ankle disorder, separately, precluded the Veteran from obtaining and/or maintaining substantially gainful employment during the relevant period.  

The October 2013 VA medical opinion noted that the Veteran had been evaluated in the past, and there were no findings on examination that the right ankle prevented gainful employment prior to May 21, 2008.  In addition, it was noted the Veteran had normal right ankle X-rays in the past, and there were no gait abnormalities in the record that would also prevent gainful employment.

The March 2014 VA medical opinion includes the notation that the Veteran's PTSD would not have prevented her from obtaining or pursuing a substantially gainful occupation for which her education and experienced would have qualified her for the period from February 7, 2007, to May 21, 2008.  In addition, the examiner noted the findings of the October 2013 VA medical opinion regarding the right ankle not interfering with gainful employment.  Therefore, the VA examiner stated that as PTSD had not been found to be a barrier to employment during this period, and neither was the right ankle, then the two conditions in combination could not reasonably constitute a barrier to employment during this period.

The Board further notes that the Veteran was denied SSA disability benefits in 2008.  In pertinent part, the SSA concluded that the record reflects her medical conditions (both service-connected and nonservice-connected) prevented her from doing the type of work she had done in the past, it did not keep her from doing less demanding work.

Based upon the foregoing, the Board concurs with the September 2014 determination by the VA Director of Compensation and Pension Service that there was no indication the Veteran was unemployable due solely to her service-connected disabilities prior to May 21, 2008.  That determination noted the findings of the 2014 VA medical opinion, the fact the Veteran was not hospitalized for her service-connected disabilities during the relevant period, and noted statements from the Veteran in which she indicated she was unemployable due to nonservice-connected disabilities during that period such as trigeminal neuralgia (see March 2008 VA examination).

The Board further finds that the record reflects the level of occupational impairment caused by the Veteran's service-connected disabilities during the relevant period was adequately reflected by her current schedular ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose, supra (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against finding that the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to her service-connected disabilities prior to May 21, 2008.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.

ORDER

Entitlement to a TDIU due to service-connected disability, prior to May 21, 2008, is denied.


____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


